JACOBS, Circuit Judge,
concurring:
I subscribe to the portions of the majority opinion that affirm the district court’s (1) denial of a new trial following the award of nominal damages; (2) bifurcation of the proceeding; and (3) dismissal of the plaintiffs claim against Police Chief King in his personal capacity. As to the remand so that the district court can address the plaintiffs Mo-nell claim against the municipal defendants, I concur in the result but I do not subscribe to the majority opinion.
The plaintiff brought this § 1983 action against Sergeant Flanagan and Lieutenant Thomas (“the individual officers”), as well as against the City of Saratoga Springs and the Saratoga Springs Police Department (“the municipal defendants”), alleging among other things, that Flanagan had used excessive force during a post-arrest altercation between the plaintiff and the individual officers. The plaintiff sought $3 million in compensatory damages and $10 million in punitive damages. The district court bifurcated the trial, the first phase to address the claims against the individual officers, the second, the claims against the municipal defendants.
At the conclusion of the first phase, the jury found that the individual officers had indeed violated the plaintiff’s civil rights, but that the plaintiff suffered no compensable injury, and awarded punitive damages only. That aspect of the judgment is now affirmed. The majority opinion then remands the action to the district court for the second phase, the claims against the municipal defendants. In that proceeding, punitive damages will be unavailable as a matter of law, see City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271, 101 S.Ct. 2748, 2762, 69 L.Ed.2d 616 (1981), and compensatory damages are barred by the estoppel effect of the nominal damages verdict in the first phase of trial. The plaintiffs recovery in the second phase is therefore capped at one dollar.
The majority opinion justifies the supposed need for a second trial — notwithstanding the plaintiffs inability to recover more than one dollar — on the ground that a judgment against the municipal defendants “can be of great significance to the litigant and to society.” See Majority Opinion at [page 317]. I can agree that a remand is necessary— there is no ground in the record for dismissing the claims against the municipality — and I concur in the result. On this issue, however, I decline to subscribe to the majority opinion because the benefit it envisions is a wasteful imposition on the trial judge and on the taxpayers and veniremen of Saratoga Springs, and because in announcing such a result we should acknowledge the seemingly wasteful consequences, and should point out the principles of law (referenced by footnote in the majority opinion) that are available to avoid those consequences altogether.
The majority characterizes the litigation on remand as plaintiffs opportunity to show that the municipal defendants played a role in the violation of his civil rights, a finding that would have intrinsic worth irrespective of the amount of any accompanying monetary award. Whatever benefit the majority envi*323sions, however, the trivial amount at issue in the Monell trial virtually assures that a loss by the municipality would have no collateral estoppel effect. See Parklane Hosiery Co. v. Shore, 439 U.S. 322, 330-31, 99 S.Ct. 645, 651-52, 58 L.Ed.2d 552 (1979). It is therefore just as likely that a second trial would benefit the plaintiff only as an act of spite designed to inflict expense on the municipality and compel deference and attention to himself.
If the case on remand were to require a second trial, a federal judge would have to expend days of judicial labor, and the plaintiffs peers would be commanded to serve as jurors and set aside employment, family commitments, leisure and (more useful) volunteer activities. Many thousands of dollars would be expended to defend this one-dollar lawsuit, money that the citizens of Saratoga Springs may judge better spent on a school crossing-guard or a part-time music teacher. These burdens on the court, and on the taxpayers of the City of Saratoga Springs and its good veniremen would outweigh— hands down — the benefits of remand that the majority opinion identifies.
The ruling in this ease does not entail such perverse and wasteful consequences, as the majority opinion impliedly acknowledges by footnote. See Majority Opinion at [page 321, note 11]. On remand, the defendants can default, allow the district court to enter judgment against them, and pay the dollar to the vindicated and happy plaintiff. Moreover, the municipal defendants can do so without fear that they might suffer collateral consequences:
• As the majority opinion points out in another footnote, “nominal damages can be grounds for denying or reducing an attorney’s fee award.” See Majority Opinion at [page 317, note 5]; see also Farrar v. Hobby, 506 U.S. 103, 115, 113 S.Ct. 566, 575, 121 L.Ed.2d 494 (1992) (“When a plaintiff recovers only nominal damages because of his failure to prove an essential element of his claim for monetary relief, the only reasonable fee is usually no fee at all.” (citation omitted)).
• And of course a default judgment lacks preclusive effect in other litigation. See Abrams v. Interco Inc., 719 F.2d 23, 33 n. 9 (2d Cir.1983); Restatement (Second) of Judgments § 27 cmt. e, at 257 (1982); 10 James Wm. Moore et al., Federal Practice § 55.50[2][a], at 55-67 to 55-68 (3d ed.1998).